DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

2.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. 

3.	A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

4.	Claims 1-19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15, and 17-20 of U.S. Patent No. 10945807 B2. 

5.	The subject matter claimed in the instant application is fully disclosed in the referenced patent since the referenced patent and the instant application are claiming common subject matter, as shown in Table 1 below.

6.	Furthermore, there is no apparent reason why applicant would be prevented from presenting claims corresponding to those of the instant application in the other patent.  See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968).  See also MPEP § 804.

7.	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Table 1
Instant Application, 17/201983
Patent, 10945807
1. A method for augmenting medical imaging of a patient, the medical imaging displayed using an augmented reality headset worn by a medical professional, the 5method comprising: 







a) retrieving an acquired medical image associated with patient anatomy from data storage, the acquired medical image comprising imaging acquired of one or more anatomical structures of the patient anatomy; 


b) aligning the acquired medical image with a portion of the patient anatomy 10viewable through augmented reality headset, wherein the one or more anatomical structures of the medical imaging are aligned with the patient anatomy; 


c) retrieving an augmentation tag from data storage, the augmentation tag associated with a location of the acquired medical image, wherein the augmentation tag identifies at least one anatomical structure of the acquired medical image found at 15the location; and 

d) projecting the acquired medical image and the augmentation tag using the augmented reality headset to form a single graphical view as an overlay to the patient anatomy viewable through a lens of the augmented reality headset.  

202. The method as in claim 1, further wherein augmentation tag conforms to a three dimensional (3D) structure in the acquired medical image to identify an anatomical structure associated with a medical procedure to be performed.  

3. The method as in claim 1, wherein a plurality of augmentation tags are provided in a 25plurality of layers of the acquired medical image and the plurality of augmentation tags are associated to form a tag group to guide a surgeon.  

4. The method as in claim 1, further comprising: creating a plurality of two dimensional (2D) augmentation tags each located 30on one of a plurality of layers of the acquired medical image; and joining the plurality of 2D augmentation tags to form a three dimensional (3D) augmentation tag that extends through multiple layers of the acquired medical image.  

5. The method as in claim 1, wherein retrieving an augmentation tag further comprises retrieving a plurality of augmentation tags that are linked together to represent an anatomical structure in independent layers of the acquired medical image.  

56. The method as in claim 1, wherein retrieving an augmentation tag further comprises retrieving a plurality of augmentation tags that are linked together to show a surgical path of an incision through the patient anatomy with respect to the one or more anatomical structures through a plurality of layers of the acquired medical image.  

107. The method as in claim 1, further comprising capturing the acquired medical image using a MRI, CT scan, X-ray, ultrasound, or photographic images internal to a human body.  

8. A non-transitory machine readable storage medium having instructions embodied 15thereon, the instructions when executed cause a processor to augment medical imaging of a patient during a medical procedure using an augmented reality headset worn by a medical professional during the medical procedure, comprising: 









identifying a patient marker on patient anatomy viewable through the augmented reality headset, the patient marker comprising information identifying the 20patient, information identifying patient anatomy that is a subject of the medical procedure, a patient orientation marker, or an image inversion prevention tag; 

retrieving an acquired medical image associated with the patient anatomy from a data store based in part on the patient marker, the acquired medical image comprising imaging acquired of one or more anatomical structures of the patient 25anatomy; and

 
anchoring the acquired medical image to the patient anatomy based in part on the patient orientation marker; retrieving an augmentation tag from data storage, the augmentation tag associated with the patient marker and a location in the acquired medical image, the 30augmentation tag identifying at least one anatomical structure of the acquired medical image found at the location; and 

projecting, during the medical procedure, the acquired medical image and the augmentation tag onto lenses in an augmented reality headset to form a single 233608-014.PCT.US.CON graphical view which is overlaid on the patient anatomy viewable by the medical professional through the lenses of the augmented reality headset.  

9. The non-transitory machine readable storage medium as in claim 8, further 5comprising matching the patient orientation marker with an image orientation marker in the acquired medical image to enable matching orientation of the acquired medical image with the patient orientation marker on the patient anatomy.  

10. The non-transitory machine readable storage medium as in claim 8, further 10comprising using a visually scannable symbol attached to a patient to retrieve an identity of a patient and to enable retrieval of the acquired medical image associated with the visually scannable symbol.  



11. The non-transitory machine readable storage medium as in claim 8, further 15comprising using the image inversion prevention tag to ensure the acquired medical image is not inverted with respect to the patient anatomy.  

12. The non-transitory machine readable storage medium as in claim 8, further comprising: 20combining an endoscopic video feed with the single graphical view which is overlaid on the patient anatomy viewable by the medical professional through the lenses of the augmented reality headset; and using the augmentation tag to identify a size and shape of 3D structures in the endoscopic video feed and to match where an endoscope is estimated to be located in 25the patient anatomy using the augmentation tag.  

13. A system for augmenting a view of patient anatomy during a medical procedure for a medical professional, comprising: an augmented reality headset through which to view the patient anatomy 30during the medical procedure; an augmentation processor in communication configured to: capture morphometric measurements of the patient anatomy through the augmented reality headset during the medical procedure; 243608-014.PCT.US.CON identify a patient marker of the patient anatomy using the augmented reality headset, the patient marker comprising information identifying a patient in order to retrieve pre-measured morphometric measurements; retrieving pre-measured morphometric measurements associated with the 5patient anatomy from data storage using the patient marker identified using the augmented reality headset; determine whether the morphometric measurements of patent anatomy match the pre-measured morphometric measurements associated with the patient anatomy as retrieved using the patient marker; 10retrieving an acquired medical image associated with the patient anatomy as defined by the patient marker and matched morphometric measurements from data storage, the acquired medical image comprising imaging acquired of one or more anatomical structures; aligning the acquired medical image with the view provided by the 15augmented reality headset during the medical procedure of the patient anatomy using the morphometric measurements; and form a single graphical view with the acquired medical image and an augmentation tag, the augmentation tag identifying at least one anatomical structure of the acquired medical image; and 20project the single graphical view formed from the acquired medical image and the-augmentation tag onto lenses overlaid on the view of the patient anatomy during the medical procedure.  















14. The system as in claim 13, wherein the morphometric measurements are shape, width, 25height, depth and contour of an appendage or patient anatomy.  





15. The system as in claim 13, wherein the acquired medical image is a MRI, CT scan, X- ray, ultrasound, or photographic images internal to a human body.  







16. The system as in claim 13, wherein the acquired medical image is displayed using the augmented reality headset with the acquired medical image projected on a semi- transparent optical imaging area.  

517. The system as in claim 13, further comprising matching a patient orientation marker with an image orientation tag in the acquired medical image to enable correct orientation of the acquired medical image with the patient anatomy.  


18. The system as in claim 13, wherein the patient marker is a scannable symbol 10including at least one of a 1D (one dimensional) bar code, a 2D (two dimensional) bar code, a picture, a custom generated geometric shape, or a RFID (radio frequency ID) used to retrieve an identity of the patient and to retrieve the acquired medical image.  

1519. The system as in claim 13, wherein the augmentation processor performs: identifying an image inversion prevention tag; and aligning the acquired medical image and patient anatomy using an image inversion prevention tag to ensure the acquired medical image is not inverted with respect to the patient anatomy.
1. A method for augmenting medical imaging of a patient, the medical imaging displayed using an augmented reality headset worn by a medical professional, the method comprising: 
receiving a visual image of patient anatomy captured by a visual image camera, the visual image comprising a viewable portion of the patient anatomy; ( This portion is mapped to section b)
a) retrieving an acquired medical image associated with the patient anatomy from data storage, the acquired medical image comprising imaging acquired of one or more anatomical structures at a plurality of anatomical layers of the patient anatomy; 
b) associating the acquired medical image to align with the viewable portion of the patient anatomy captured by the visual image camera, wherein the one or more anatomical structures of the medical imaging at the plurality of layers are aligned with the visual image of the patient anatomy; 
c) retrieving an augmentation tag from data storage, the augmentation tag associated with a location in one layer of the acquired medical image, the augmentation tag identifying at least one anatomical structure of the acquired medical image found at the location; and 
d) projecting the acquired medical image and the augmentation tag using the augmented reality headset to form a single graphical view as an overlay to the patient anatomy viewable through a lens of the augmented reality headset. 
  2. The method as in claim 1, further wherein augmentation tag conforms to a three dimensional (3D) structure in the acquired medical image to identify an anatomical structure associated with a medical procedure to be performed. 
3. The method as in claim 1, wherein a plurality of augmentation tags are provided in a plurality of layers of the acquired medical image and the plurality of augmentation tags are associated to form a tag group to guide a surgeon. 
 4. The method as in claim 1, further comprising: creating a plurality of two dimensional (2D) augmentation tags each located on one of a plurality of layers of the acquired medical image; and joining the plurality of 2D augmentation tags to form a three dimensional (3D) augmentation tag that extends through multiple layers of the acquired medical image. 
5. The method as in claim 1, wherein retrieving an augmentation tag further comprises retrieving a plurality of augmentation tags that are linked together to represent an anatomical structure in independent layers of the acquired medical image. 
    6. The method as in claim 1, wherein retrieving an augmentation tag further comprises retrieving a plurality of augmentation tags that are linked together to show a surgical path of an incision through the patient anatomy with respect to the one or more anatomical structures at the plurality of layers of the acquired medical image. 
    7. The method as in claim 1, further comprising capturing the acquired medical image using a MRI, CT scan, X-ray, ultrasound, or photographic images internal to a human body. 
    8. A non-transitory machine readable storage medium having instructions embodied thereon, the instructions when executed cause a processor to augment medical imaging of a patient during a medical procedure using an augmented reality headset worn by a medical professional during the medical procedure, comprising: 
receiving a visual image of patient anatomy captured by a visual image camera during the medical procedure, the visual image comprising a viewable portion of the patient anatomy obtained during the medical procedure;(see claim 1)
 identifying a patient marker in the visual image of the patient anatomy, the patient marker comprising information identifying the patient, information identifying patient anatomy that is the subject of the medical procedure, a patient orientation marker, or an image inversion prevention tag;
 retrieving an acquired medical image associated with the patient anatomy from a data store based in part on the patient marker, the acquired medical image comprising imaging acquired of one or more anatomical structures at a plurality of anatomical layers of the patient anatomy; 
anchoring the acquired medical image to the patient anatomy based in part on the patient orientation marker; retrieving an augmentation tag from data storage, the augmentation tag associated with the patient marker and a location in the acquired medical image, the augmentation tag identifying at least one anatomical structure of the acquired medical image found at the location; and 
projecting, during the medical procedure, the acquired medical image and the augmentation tag onto lenses in an augmented reality headset to form a single graphical view which is overlaid on the patient anatomy viewable by the medical professional through the lenses of the augmented reality headset. 
9. The non-transitory machine readable storage medium as in claim 8, further comprising matching the patient orientation marker with an image orientation marker in the acquired medical image to enable matching orientation of the acquired medical image with the patient orientation marker on the patient anatomy. 
10. The non-transitory machine readable storage medium as in claim 8, further comprising using a visually scannable symbol attached to a patient to retrieve an identity of a patient and to enable retrieval of the acquired medical image associated with the visually scannable symbol. 
 11. The non-transitory machine readable storage medium as in claim 8, further comprising using the image inversion prevention tag to ensure the acquired medical image is not inverted with respect to the patient anatomy. 
 12. The non-transitory machine readable storage medium as in claim 8, further comprising: combining an endoscopic video feed with the single graphical view which is overlaid on the patient anatomy viewable by the medical professional through the lenses of the augmented reality headset; and using the augmentation tag to identify a size and shape of 3D structures in the endoscopic video feed and to match where an endoscope is estimated to be located in the patient anatomy using the augmentation tag. 
13. A system for augmenting a view of patent anatomy during a medical procedure for a medical professional using an augmented reality headset, comprising: a camera configured to obtain images of the patient anatomy during the medical procedure, the images comprising the view of the patient anatomy; an augmentation processor in communication with the camera and configured to: capture morphometric measurements of the patient anatomy from the images captured by the camera during the medical procedure; identify a patient marker in the images captured by the camera of the patient anatomy, the patient marker comprising information identifying the patient in order to retrieve pre-measured morphometric measurements; retrieving pre-measured morphometric measurements associated with the patient anatomy from data storage using the patient marker identified in the images captured by the camera; determine whether the morphometric measurements of the patent anatomy captured from the image match the pre-measured morphometric measurements associated with the patient anatomy as retrieved using the patient marker; retrieving an acquired medical image associated with the patient anatomy as defined by the patient marker and matched morphometric measurements from data storage, the acquired medical image comprising imaging acquired of one or more anatomical structures at a plurality of anatomical layers of the patient anatomy; aligning the acquired medical image with the view provided by the augmented reality headset during the medical procedure of the patient anatomy using the morphometric measurements; and form a single graphical view with the acquired medical image and an augmentation tag, the augmentation tag identifying at least one anatomical structure of the acquired medical image found at a location; and an augmented reality headset and in communication with the augmentation processor and configured to: project the single graphical view formed from the acquired medical image and the augmentation tag onto lenses overlaid on the view of the patient anatomy during the medical procedure; and provide a notification the acquired medical image matches the patient anatomy. 
14. The system as in claim 13, wherein the morphometric measurements are shape, width, height, depth and contour of an appendage or patient anatomy. 

15. The system as in claim 13, wherein the acquired medical image is a MRI, CT scan, X-ray, ultrasound, or photographic images internal to a human body. 
16. The system as in claim 13, wherein the camera provides a live video feed of viewable patient anatomy. 

17. The system as in claim 13, wherein the acquired medical image is displayed using the augmented reality headset with the acquired medical image projected on a semi-transparent optical imaging area. 
18. The system as in claim 13, further comprising matching a patient orientation marker with an image orientation tag in the acquired medical image to enable correct orientation of the acquired medical image with the patient anatomy. 
19. The system as in claim 13, wherein the patient marker is a scannable symbol including at least one of: a 1D (one dimensional) bar code, a 2D (two dimensional) bar code, a picture, a custom generated geometric shape, or a RFID (radio frequency ID) used to retrieve the identity of the patient and to retrieve the acquired medical image. 
    20. The system as in claim 13, wherein the augmentation processor performs: identifying an image inversion prevention tag; and aligning the acquired medical image and patient anatomy using an image inversion prevention tag to ensure the acquired medical image is not inverted with respect to the patient anatomy. 






8.	Regarding claims 1-19 of the instant application, 17/201983, the first row of Table 1 above shows that the combination of these claims maps to the combination of claims 1-15, and 17-20 from the Patent 10945807 where the bold lower case lettered sections correspond across the columns of the table to the corresponding features between the instant applications and referenced patent.  It is obvious that the above grouping of claim elements supports a nonstatutory obviousness-type double patenting rejection as the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) as the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).

Allowable Subject Matter

9.	 Claims 1-19 are rejected under double patenting but would be allowable if a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) used to overcome an actual or provisional rejection based on a nonstatutory double patenting.

Conclusion

10. 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHIM MEROUAN whose telephone number is (571)270-5254.  The examiner can normally be reached on Monday to Friday 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571- 272-7653. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDERRAHIM MEROUAN/Primary Examiner, Art Unit 2619